DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 03/29/2022. 
The status of the claims is as follows:
Claims 1-12 have been amended;
Claims 1-16 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was filed after the mailing date of the Application on 06/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed re-insertion station is configured to receive a pre-filled syringe with a needle safety device and to automatically feed the received pre-filled syringe into the packaging line after the NSD mounting station and before the NSD visual inspection station in addition to the limitations included in Claim 1. 


Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed receiving pre-filled syringes with needle safety devices and automatically feeding the received pre-filled syringes in the packaging line, after the NSD mounting station and before a needle safety device (NSD) visual inspection station in addition to the limitations included in Claim 11. 

The Prior Art, Porfano for example, teaches assembling pre-filled syringes, as well as inspection stations. However, the Examiner finds the Applicant’s arguments persuasive, in particular the Prior Art does not disclose a packaging line including the claimed arrangement of the needle safety device visual inspection station and re-insertion station given the complexity of the needle safety device as defined by the specification par 14 compared to the simple closures taught by the Prior Art. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Primary Examiner, Art Unit 3731